Citation Nr: 0014457	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-02 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1944 to March 
1946.  He died in May 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

In July 1996, the RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant did not submit a timely 
appeal to this decision.  As part of the same July 1996 
rating action, the RO also deferred a claim by the appellant 
as to entitlement to service connection for the cause of the 
veteran's death due to smoking.  A decision as to that 
specific issue was deferred by the RO, pending receipt of 
Federal regulations.  As such, the issue currently on appeal 
is limited in scope to the cause of the veteran's death being 
related to smoking and/or nicotine dependence.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
May 1996 due to carcinoma of the right lung.

2.  At the time of his death, the veteran was not service-
connected for any disabilities.  

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the cause of the veteran's death to 
the use of tobacco in service or to nicotine dependence 
developed in service.  

CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of tobacco use in service which, in essence, in 
leading him to subsequently develop a nicotine dependence 
following his service separation, contributed to his death as 
a result of lung cancer.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Additionally, certain chronic 
diseases may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

However, the initial inquiry before the Board is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  While such a claim need not be 
conclusive, it must be supported by evidence; a mere 
allegation is not sufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In cases such as this, where the 
determinative issue is one involving medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the appellant 
in developing the facts pertinent to her claim, and the claim 
must be denied.  See Epps v. Gober, 126 F.3d 1464, 1467-68 
(1997).

The veteran died in May 1996.  The Certificate of Death, 
issued in June 1996, shows that the immediate cause of the 
veteran's death was "squamous cell carcinoma right upper 
lobe." The approximate interval between the onset and death 
was listed as 1 1/2 years.  The certificate also listed 
"cigarette abuse" as a condition leading to the cause of 
death; the approximate interval between the onset and death 
was noted as "[y]ears."  At the time of his death, service 
connection had not been established for any disability.  

Review of the veteran's service medical records is shown to 
include a Form 55 B, Chief Complaint - Condition on Admission 
- Previous Personal History Form, undated, but which 
indicates that the veteran's chief complaint was injuring his 
left foot in July 1945.  This Form reflects that the veteran 
indicated that he smoked one pack of cigarettes per day.  The 
service medical records do not show indications for or 
treatment of nicotine dependency or lung cancer.

A VA hospital summary, dated in July 1978, shows that the 
veteran was admitted with complaints of chest pain.  The 
summary indicates that the veteran's past medical history was 
significant for, in pertinent part, a 100 pack per year 
smoking history.  The veteran was diagnosed with angina, 
coronary artery disease, and chronic obstructive pulmonary 
disease.  

An August 1986 VA hospital summary showed that the veteran 
supplied a history of smoking 2 to 3 packs per day for many 
years.

In conjunction with her current claim, a tobacco use 
questionnaire was sent to the appellant in May 1997.  
Responding to this questionnaire, the appellant indicated 
that, as shown as part of a Statement in Support of Claim 
dated in May 1997, the veteran acquired lung cancer as a 
result of his smoking, and that the veteran initially began 
smoking after he entered the service.  The appellant added 
that the veteran smoked between two to three packs per day 
and that he smoked the entire time he was in the service.  
The appellant further added that she was not sure when the 
veteran became aware of the dangers of smoking.

A VA hospital discharge summary dated in April 1996 shows 
that the veteran was diagnosed with, in pertinent part, 
squamous cell carcinoma of the right lung and tobacco abuse.  
The record also indicated that the veteran gave a history of 
smoking 2 to 4 packs per day for 60 years, which would have 
meant that he started smoking in 1936.  The appellant, who 
the record shows married the veteran in May 1946, in direct 
response to this "60" year reference, as part of a 
Statement in Support of Claim dated in March 1998, opined 
that the veteran's history of a 60-year smoking habit was 
merely a "approximation" on his part.  

In response to a subsequent development letter dated in 
October 1997 the appellant indicated, as part of 
correspondence received by VA in January 1998, that the 
veteran began to use tobacco products in 1945 and that he 
never after that time stopped smoking.  She added that he 
smoked one pack per day and that he did not smoke before he 
entered the service.  In addition, she noted that the 
veteran, during the time he was on active duty, smoked 2 to 2 
1/2 packs per day, and that, following his service separation, 
smoked 3 to 4 packs per day.  She also noted that the veteran 
had smoked 4 packs per day in 1996.  

Shown to be associated with the evidence of record are two 
lay statements, received in April 1998, shown to have been 
submitted by people who asserted that they knew the veteran 
before he entered the service.  These statements indicated 
that the veteran never smoked cigarettes until after he 
enlisted into the United States Army.

A letter supplied by a VA physician dated in June 1998 
indicates that the doctor was the veteran's attending 
physician during the above-mentioned April 1996 VA hospital 
admission.  The physician stated that the veteran had 
multiple medical diagnoses listed in the hospital discharge 
report, including tobacco abuse.  The doctor added that the 
veteran's last hospital admission was for radiation treatment 
of a right upper lung mass.  It was also noted that the 
"professional literature" discusses that cigarette smoking 
is the most important causative factor, with lung cancer 
being 10 to 30 times more common among smokers than in 
nonsmokers.  The physician also noted that 4% of those who 
had smoked for 40 years develop lung cancer; furthermore, the 
physician indicated that this was the "statistical 
probability of the association of smoking and lung cancer."  
The physician further noted that "[h]owever, I know of no 
way to establish such a causal relationship in an individual 
patient by reviewing hospital charts."

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the "Internal 
Revenue Service Restructuring and Reform Act of 1998" was 
signed into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed her claim in July 1996, 
as noted as part of the July 1996 RO rating decision, the 
statutory change will not affect the disposition of this 
appeal.

In the instant case, the Board finds that the appellant has 
failed to provide any competent medical evidence relating the 
veteran's cancer to the use of tobacco during service.  The 
evidence of record does not provide a showing of either an 
injury or disease resulting from tobacco use in service.  
Accordingly, service connection on a direct basis is not 
warranted.  As for secondary service connection, there is no 
medical evidence of in-service nicotine dependence, nor is 
there medical evidence of a nexus between claimed in-service 
nicotine dependence and lung cancer.  The appellant's 
representative, as shown as part of a May 2000 Written Brief 
Presentation, points to the above-mentioned June 1998 letter 
written by a VA physician, which, in indicating that an April 
1996 VA hospital summary showed a diagnosis of tobacco abuse, 
also noted that professional literature reveals that the 
development of lung cancer is, statistically, more common 
among smokers than nonsmokers.  The representative asserts 
that this constitutes evidence which supports the argument 
that smoking by the veteran contributed to the development of 
his lung cancer.  The Board does not find it to be so.  The 
Board notes that the VA physician also indicated in June 1998 
that "I know of no way to establish such a casual 
relationship in an individual patient by reviewing hospital 
charts."  The Board finds that this June 1998 statement does 
not provide either clinical evidence or a medical opinion as 
to a link between either the veteran's in-service smoking or 
a nicotine dependence during service, and his lung cancer.  
This statement is insufficient to satisfy the requirement of 
a medical nexus because neither statement relates the cause 
of the veteran's death to tobacco use in service or nicotine 
dependence developed in service.  See e.g. Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) (a doctor's statement which did 
not link chest trauma specifically to the appellant's 
condition, but rather contained only a generic statement of 
linkage between chest trauma and restrictive lung disease, 
was too general and inconclusive to make the claim well 
grounded).

Furthermore, the Board cannot rely solely on the appellant's 
own testimony because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the record fails to show that a service-
connected disability caused, hastened, or substantially and 
materially contributed to the veteran's death.  There being 
no competent medical evidence linking the veteran's cause of 
death to his period of active service, the appellant's claim 
must be denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim, 
and an explanation as to why her current attempt fails.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

